COHEN, J.,
concurring specially.
This Court rarely takes time to write opinions in cases involving postconviction relief under Florida Rule of Criminal Procedure 3.850 due to the substantial volume of such appeals. A great majority of these cases are affirmed per curiam, without an opinion. When we do write, it is usually only to reverse the trial court for an error in its decision—correcting a flaw in the trial court’s reasoning or a procedural failing.
In the instant case, though, I wish to acknowledge the thorough analysis detailed in the trial court’s order denying Appellant’s motion. The petition was accompanied by voluminous attachments and alleged eleven grounds of ineffective assistance of counsel based on the allegedly deficient performance of two different attorneys. All but one of Appellant’s claims were summarily denied. The order and attachments in this case are a model of how such summary denials should be handled. I concur with the majority in finding no error and affirming.